Name: Council Regulation (EEC) No 3568/91 of 28 November 1991 fixing the guide prices for the fishery products listed in Annex I, (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1992 fishing year
 Type: Regulation
 Subject Matter: fisheries;  agricultural policy;  economic policy;  trade policy;  tariff policy;  agricultural structures and production
 Date Published: nan

 10 . 12. 91 Official Journal of the European Communities No L 338/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3568/91 of 28 November 1991 fixing the guide prices for the fishery products listed in Annex I, (A), (D) and (E) of Regulation (EEC) No 3796/81 for the 1992 fishing year to above involves, for the 1992 fishing year, an increase for certain products and the stabilization or decrease of prices for others compared with prices valid during the current fishing year ; Whereas, moreover, in accordance with Articles 169 and 356 of the Act of Accession of Spain and Portugal to the Community, a seventh approximation of guide prices must take place on 1 January 1992 for Atlantic sardines of the species Sardina pilchardus, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex 1(A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community ; whereas that level must also help support producers' income and at the same time take account of consumers' interests ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of the said Regulation and on an assessment of production and demand pros ­ pects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and referred Article 1 The guide prices for the fishing year from 1 January to 31 December 1992 for the products listed in Annex 1(A), (D) and (E) to Regulation (EEC) No 3796/8 1 and the cate ­ gories to which they relate shall be as fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1991 . For the Council The President J. PRONK (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 10 . No L 338/2 Official Journal of the European Communities 10 . 12. 91 ANNEX Species Commercial specifications (') Guide price (ECU/tonne), Freshness category Size Presentation 1 . Herrings of the species Clupea harengus Extra, A 1 Whole fish From 1 January to ^31 July 1992 1 and from 1 October |to 31 December 1992 J From 1 August to |30 September 1992 ) 256 217 2. Sardines of the species Sardtna pilchardus (a) Atlantic  Member States other than Spaiii and Portugal  Spain, Portugal (b) Mediterranean Extra Extra Extra 3 3 3 Whole fish Whole fish Whole fish 476 413 458 3. Piked dogfish (Squalus acan ­ thias) Extra, A 2 Whole fish Gutted fish with head 877 4. Catshanks (Scyliorhinus spp.) Extra, A i Whole fish Gutted fish with head 757 5. Redfish (Sebastes spp.) A 2 Whole fish 1 923 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head 1 316 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head 666 8 . Haddock (Melanogrammus aeglefinus) A or A 2 3 Gutted fish with head Gutted fish with head 966 9. Whiting (Merlangt 'S merlangus) A or A 2 3 Gutted fish with head Gutted fish with head 822 10. Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head I 955 11 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish 261 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish 322 13. Anchovies (Engraulis spp.) Extra 2 Whole fish ll 950 10. 12. 91 Official Journal of the European Communities No L 338/3 Species Commercial specifications (') Guide price (ECU/tonne)Freshness category Size Presentation 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head { I From 1 January 1 to 30 April 1992 From 1 May 1 to 31 December 1992 ; 796 1 085 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 073 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 1 922 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 557 18. Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2 159 Extra, A 2, 3 Without head 5 081 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 1 685 20. Edible crab (Cancer pagurus)  1 Whole 1 482 21 . Norway lobster (Nephrops norvegicus) E, A 1 , 2 Whole 4 392 E, A 2 Tails 7 736 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .